Citation Nr: 1641072	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-28 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran has headaches, which are as likely as not related to her active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, headaches were incurred in her active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this matter, the Veteran asserts entitlement to service connection for migraine headaches, claimed as due to her military service.  See, e.g., the Veteran's statement dated September 2013.  Specifically, the Veteran contends that she experienced migraine headaches during her military service, which have continued to this day.  Id.

The record demonstrates that the Veteran served on active duty from January 1993 to January 1996.  A Report of Medical History dated September 1995 documented the Veteran's report of frequent tension headaches with throbbing pain, relieved by Tylenol.

Private treatment records dated September 2008, February 2009, and May 2010 documented the Veteran's report of frequent headaches.

In a September 2011 letter, Dr. M.L. described the Veteran's treatment for chronic migraine headaches, which "according to her service medical records, began while serving on active military duty over 17 years ago and have gotten worse in the last few years."  Dr. M.L. reported that the Veteran now suffers from severe migraines at least twice a week.  He concluded, "after examining [the Veteran] and reviewing her medical records, it is in my professional opinion that it is more likely than not that the conditions described above occurred while serving on active military service."

The Veteran was afforded a VA examination in June 2013 at which time the examiner diagnosed her with tension headaches.  The examiner recognized the September 1995 in-service notation of headaches; however, he concluded that the Veteran's headaches were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that there was no evidence of chronicity of tension headaches in the Veteran's service treatment records.  Also, "[n]o continuity of care for tension headaches in the years proximate to service in military."

As described above, the Veteran has submitted personal statements in support of her contentions of continuing headache symptomatology.  See, e.g., the Veteran's statement dated September 2013, January 2013, the notice of disagreement (NOD) dated September 2013, and the VA Form 9 dated August 2014.  Notably, in her September 2013 statement, the Veteran explained that there have been periods of time when she did not seek medical treatment for headaches because she self-medicated.  In particular, the Veteran stated that she treated her in-service headaches with Tylenol; after service, she treated her headaches with a variety of over-the-counter pain relievers including Excedrin and Motrin.  Id.  However, as her headache symptoms worsened, she was forced to seek medical treatment.  Id.

To this end, the Board notes that the Veteran is competent to describe what she experienced in service and thereafter.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

As previously discussed above, the Veteran's assertions as to her symptoms in service and thereafter are competent and credible, and she is competent to attribute the initial onset of headaches to her military service.  Moreover, the Veteran's assertions of related symptomatology were corroborated by the findings of Dr. M.L. in his September 2011 letter.  Accordingly, the Board finds that the Veteran's currently diagnosed headaches cannot reasonably be disassociated from her credible description of in-service headache symptomatology.

The Board has weighed the probative evidence of record, including the September 1995 in-service report of frequent headaches, the September 2013 statement of the Veteran, the September 2011 positive nexus opinion from Dr. M.L., and the June 2013 VA examination report including the negative nexus opinion.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed headaches, including tension and migraine headaches, are traceable to her period of military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for a chronic headache disability.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


